Citation Nr: 1645636	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-47 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a left eye disorder.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for lumbar radiculopathy of the left leg.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was previously remanded by the Board in October 2014.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In a Board remand of October 2014 the RO was requested to "[c]ontact the Veteran by telephone and through his representative and verify his correct address, then update the Veteran's records accordingly.  If the Veteran cannot be reached and if the representative cannot verify the Veteran's current mailing address, documentation of this must be associated with his claims folder."  Thereafter, the RO was requested to take appropriate steps in order to schedule the Veteran for a personal hearing or video-conference hearing.  The Board was concerned that the Veteran had recently become homeless and had not received notice of his Board hearing which had been set for November 2014.

A review of the claim file shows that the record is completely devoid of any evidence that the RO attempted to comply with the Board's October 2014 remand orders.  Indeed, the only development done after the Board's remand is an August 2015 letter from the RO to the Veteran stating they had complied with the Board's remand and the claim was being returned to the Board.  The letter stated he would be separately informed of the date of his Travel Board hearing.  

The Board notes that the August 2015 letter was sent to the Veteran at a new address.  The Board will presume regularity and finds that the address of record is the most recent updated address for the Veteran.  

However, as noted, the RO was requested to schedule the Veteran for a Travel Board hearing.  There is nothing in the record to indicate a Travel Board hearing was ever scheduled.  Particularly troubling is the August 2015 letter to the Veteran which stated a separate letter would be sent informing him of the date and time of his hearing.  

Therefore, the Board finds that the RO did not comply with the Board's order and unfortunately, this case must be remanded once again.   

Accordingly, the case is REMANDED for the following action:

The RO should then take appropriate steps in order to schedule the Veteran for a personal hearing or video-conference hearing in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




